Citation Nr: 0510922	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  95-35 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher initial evaluation for major 
depression evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1986 to June 1987 
and June 1991 to June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
Atlanta, Georgia.  In April 1995 the RO granted the 
appellant's claim of entitlement to service connection for 
Major Depressive Disorder, evaluated as 30 percent disabling.


FINDINGS OF FACT

1.  The veteran is service connected for major depression, 
evaluated as 30 percent disabling since the day following 
discharge from service..

2.  Symptoms attributable to the service connected 
psychiatric disability are productive of and consistent with 
considerable social and industrial impairment.

3.  The veteran has not exhibited active suicidal ideation; 
intermittently illogical; obscure, or irrelevant speech; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or an inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no 
higher, for major depression have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
Part 4, §§ 4.1, 4.71a, 4.130, 4.132, Diagnostic Code 9405 (as 
in effect prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9434, (as in effect November 7, 1996, and 
thereafter).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Higher Initial Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The Board initially notes that the VA revised the criteria 
for diagnosing and evaluating psychiatric disabilities, 
effective November 7, 1996.  See 38 C.F.R. § 4.130, 
Diagnostic Code series 9200, 9300, 9400, and 9500 (2004).  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit. Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim. Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation. Thus, the 
rule that the veteran is entitled to the most favorable of 
the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a. Therefore, 
the Board will address whether: (1) the veteran is entitled 
to a higher rating under the old criteria and (2) whether the 
veteran is entitled to a higher rating under either the old 
or the new criteria. It is noted that the effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of change. 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).

The veteran's major depression is rated under 38 C.F.R. 
§ 4.132 Diagnostic Code (DC) 9405 (1994) and is currently 
evaluated as 30 percent disabling.  Under the general rating 
criteria in effect prior to November 7, 1996, a 30 percent 
rating for a depressive disorder was warranted when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).  The term "definite" 
has been construed as "distinct, unambiguous, and moderately 
large in degree," and representing a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 
4752 (1994).  See also Hood v. Brown, 4 Vet. App. 301 (1993).

A 50 percent rating was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating requires severe 
impairment in the ability to maintain effective and favorable 
relationships with people  and the psychoneurotic symptoms 
are of such severity and persistence that there is severe  
impairment in the ability to obtain or retain employment.  A 
100 percent rating requires that the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Present 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed though 
thoughts or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive  energy resulting in profound 
retreat from mature behavior.  There must be a demonstrable 
inability to obtain or retain employment.  Id.  

Under the revised general rating criteria (in effect since 
November 7, 1996), a 30 percent rating is a assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2004).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short - and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is to be assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent rating is to be assigned if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

According to DSM-IV, a GAF score of 41-50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 55-60 indicates 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 61-70 is described as some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.

Here, the evidence for direct consideration in evaluating the 
veteran's major depression includes a Department of Defense 
(DOD) psychological report from August 1994 which gives a GAF 
score of 45; a VA Mental Disorders examination given in 
August 1994 that give s a GAF score of 40; and a VA 
Compensation and Pension examination given in October 1996, 
with a GAF score of 50.  There are also numerous VA progress 
notes from October 1996 to April 2003, which include a 
neuropsychological progress note from June 1999, a progress 
note from May 2001 with a GAF score of 65, a social work note 
also from May of 2001, a progress note from December 2001 
with a GAF score of 65, and a fourth progress note from 
January 2002 with a GAF score of 60.

The Board also notes that the veteran failed to report to a 
Compensation and Pension examination that had been scheduled 
for him on July 26, 2004, and the record does not show that 
he made any effort to reschedule the examination.  The 
veteran was informed of this examination in a letter dated 
July 6, 2004, which was mailed to his last known address.  
There is no indication that the letter was returned as 
undeliverable.  The claim shall therefore be decided based 
upon the evidence of record.

The Department of Defense psychological evaluation from 
August 1994 diagnosed the veteran with Post Traumatic Stress 
Disorder (PTSD), secondary to having been sexually molested 
and perhaps abused while in a summer camp experience at 
approximate age 10 to 12 years of age, also Panic Disorder 
with Agoraphobia and, finally, Major Depression, Recurring, 
Secondary to Post Traumatic Stress Difficulties.  The veteran 
received a GAF score of 45.  The examiner noted that the 
veteran's inability to function was directly related to the 
mental difficulties he experienced as a child and in the 
military. The examiner believed that the army environment, 
apparently, with all the men and uniforms and things 
required, such as being in the woods were extremely 
threatening to the veteran.  The veteran had difficulties 
remembering, sustained concentration was almost impossible, 
and persistence on task would be extremely limited and would 
limit the number of jobs he might secure.  At that point the 
examiner believed that the veteran was unable to manage his 
own funds and would need someone to assist him in making sure 
his funds were utilized appropriately.  

The next report, also from August 1994, is a VA Mental 
Disorders examination, which gave the veteran a GAF score of 
40.  The examiner diagnosed him with PTSD secondary to the 
childhood sexual abuse and major depression, recurrent.  The 
veteran at that time reported chronically feeling depressed 
and feelings of anhedonia.  He also reported suicidal 
ideation at times but never to the extent that he would feel 
like hurting himself, feelings of hearing some whispering 
which is distressing for him, and "Homicidal ideations have 
been reported presently."  The mental status examination 
showed that the veteran was very anxious while discussing his 
nightmares and the sexual abuse, that his affect was 
appropriate and full in range, his speech was regular, and 
that his thought process was logical.  Thought content was 
negative for auditory or visual hallucinations or suicidal or 
homicidal ideations at that time.  Memory, judgment and 
insight were fair.

The veteran's VA Compensation and Pension examination from 
October 1996 rated his GAF score at 50.  The mental status 
examination showed that the veteran was extremely anxious and 
nervous, looking all over the place, very suspicious and 
guarded, and his affect was very constricted, almost flat.  
The veteran's mood was very depressed, he admitted to hearing 
voices, and said that he was having suicidal and homicidal 
thoughts, not necessarily that he was going to kill anybody 
in particular, but this urge sometimes to hurt somebody or to 
hurt himself.  The examiner noted that there was no 
psychomotor retardation, that the veteran's thinking was 
coherent but tangential, that the veteran reported having 
nightmares mainly dealing with violence and he gets very 
angry and sometimes loses control.  Finally, the examiner 
states that the veteran's intellectual function is intact.  

The rest of the relevant medical evidence is made up of VA 
progress notes from October 1996 to April 2003.

An October 1996 progress note shows PTSD sequele, 
dissassociative episodes, mood liability, flashbacks, 
emotional numbing, and self-mutilation or "cutting."  The 
last was noted to be possible evidence of a Borderline 
personality disorder and hadn't engaged in the practice in 
awhile.  At this time the veteran was convinced he could not 
work.

The next progress note, from May 1998, shows Obsessive 
Compulsive Disorder (OCD), notes that the veteran is 
ruminating on his finances and thinks about numbers and 
writing.  Sometimes he gets on tangents and cannot return to 
the original subject.  He also writes numbers and was 
positive for checking.  These symptoms are restated in 
another progress note from November 1998, which states that 
the veteran has "atypical case of PTSD vs. OCD."

A progress note from November 1998 states that the veteran 
was at that time 70 percent disabled for depression and was 
to be enrolled in the MHC.  The veteran was a West Point 
graduate, medically discharged infantry officer, who was 
sexually abused as a child, and who decompensated after his 
mother was charged with murder and embezzlement.  He was very 
withdrawn and has had suicidal and homicidal ideation in the 
past.  He also reported hearing voices and said he hasn't 
been able to hold a job.

A progress note from December 1998 states that the veteran is 
doing better and that he has several notebooks full of 
writing.  

The next progress note, from February of 1999, states that 
the veteran denied suicidal or homicidal ideation except for 
some passive suicidal ideation without intent or plan.  The 
veteran was doing somewhat better since his Luvox dosage was 
increased.  It also shows that his wife had a miscarriage, 
his mother lost an appeal on her murder conviction, and that 
he writes less and has fewer compulsions.

A social work progress note, also from April 1999, indicates 
that the veteran's only employment since his discharge in 
1994 has been with a gym where he was employed as a general 
manager and personal trainer.  It also states that he became 
distracted with bills, investments, and baseball statistics, 
some of which were not real.  He suffered from panic attacks 
and had difficulty interacting.

The next VA progress note, from March 1999, diagnoses the 
veteran with atypical PTSD and gives no symptoms.

A certified physician's assistant's note from April 1999 
shows that the veteran complained of headache, tremor, and 
stated that his long term memory was good but his short term 
memory was off.  In a second progress note from April 1999, 
this one made by a nurse practitioner, the veteran complains 
of problems with his short-term memory and states that he 
cannot leave home without a list.  A third and final progress 
note from April 1999, also written by a nurse practitioner, 
showed that the veteran complained of blurred vision, flashes 
of light, and difficulty sleeping.  Neurological observations 
showed that serial 7's were intact and the veteran spelled 
world backwards without difficulty.  They further showed that 
the veteran's short term memory was intact, that he knew the 
name of the current president, and that he recognized an 
object by sight and name correctly.

A physician's assistant's note from June 1999 shows that 
there was no suicidal or homicidal ideation, that there were 
no new psychological symptoms, and that the veteran received 
a good report on a recent MRI.  

The June 1999 neuropsychological note shows that mild 
inefficiency in the veteran's information processing and 
encoding may have had a negative effect on memory 
performance.  The examiner notes that the veteran's scores on 
memory tasks were within the average range, and that those 
scores are possibly relative declines in functioning from the 
veteran's high level of functioning premorbidly.  According 
to the examiner, the source of the veteran's difficulty is 
attributable to his considerable depressive and anxious 
ruminations.  Recent stressors over the past six months 
consumed available attentional resources typically used in 
processing day-to-day activities.  The reduced availability 
leaves him vulnerable to "forgetting."  It also noted that 
since discharge the veteran has worked as a manager for a gym 
and at the time did proof reading part time while trying to 
write.

A progress note from July 1999 states that the veteran has a 
history of panic attacks.

A March 2000 progress note shows a complaint for headaches.

Jeff Brown, MSW, in a May 2001 progress note, states that the 
veteran has a history of PTSD.  The veteran reported suicidal 
and homicidal ideation.  He also reported audiovisiual 
hallucinations.  The note shows that the veteran had been 
employed the last year.  The veteran's behavior was "a 
little hyper," his affect was flat, and his mood was 
depressed and anxious.  Mr. Brown assessed the veteran as 
having, "PTSD, Bi-Polar ??, Borderline ??, Depression."  He 
also notes the veteran's occupation as follows: 
"Occupational: fulltime: Bradley Morris: head hunter - for 
employment opportunities for contract employment - employed 
past 1 year."

A May 2001 VA progress note from Dr. Gordon-Brown continues 
the diagnosis of major depressive disorder and gives the 
veteran a GAF score of 65.  This report notes the veteran's 
history of PTSD, OCD, Major Depression, and Borderline 
Personality Traits.  The veteran endorsed the following 
symptoms: depressed mood, easily distracted, anhedonia, 
fatigue, sleep disturbance, and overeating.  The veteran 
denied any active suicidal or homicidal ideation at the time 
except for some passive suicidal ideation without intent or 
plan.  The veteran's audio and visual hallucinations were 
more consistent with flashbacks.  He also complained of 
nightmares and recurring recollections of trauma.  The 
veteran noted the presence of OCD symptoms after several 
nights without sleep, including writing numbers and checking.  
The veteran reveals multiple psychosocial stressors, 
including: illness, wife also has depression, birth of first 
child, mother incarcerated, job stress, and inability to 
complete creative work.  The veteran described himself as 
"self-sabotaging."  The progress note shows that upon 
examination the veteran was slightly anxious, cooperative, 
and his speech was talkative but not pressured.  There was no 
psychomotor retardation or agitation, and eye contact was 
fair.  The veteran's thought process was organized and 
content was appropriate.  His mood was "depressed" with 
constricted affect.  No delusions elicited.

There is also a May 2001 social work progress note that notes 
the veteran's social history, including his history of abuse 
as a child and his family problems.  It states that the 
veteran has been married five years and has a supportive 
relationship with his life [sic.].

The December 2001 progress note contains no symptomatology, 
although it gives a GAF score of 65.

The January 2002 VA progress note shows that the veteran 
endorses waxing and waning symptoms: depressed mood, easily 
distracted, anhedonia, fatigue, and sleep disturbance.  The 
patient revealed that his daughter is doing well and that he 
had been laid off.  The mental status examination showed that 
the veteran was slightly anxious and cooperative, his speech 
was talkative but not pressured, there was no psychomotor 
retardation or agitation, and that he had fair eye contact.  
The veteran's thought process was organized and content was 
appropriate.  His mood was "depressed" with constricted 
affect.  No delusions were elicited.

After reviewing the above evidence, the Board remanded the 
case for an examination; however, the veteran failed to 
report for the scheduled examination in July 2004.  Thus, the 
Board will make a determination on the basis of the evidence 
that is of record.  In this regard, the Board finds that a 
higher initial evaluation for the veteran's service-connected 
major depressive disorder is warranted to 50 percent.  In 
this case, the medical evidence shows that he does have 
significant psychiatric symptoms over the years which have 
tended to wax and wane, but overall it is felt that the 
symptoms are consistent with considerable industrial 
impairment.  He has had a number of employment opportunities 
over the years that this appeal has been ongoing, but the 
evidence does not tend to show that all jobs were terminated 
due to the service connected psychiatric disability.  A more 
current examination may have shone more light on the 
situation, but the failure to report for the examination 
prevents the Board from examining that aspect of the claim in 
more detail.  As of the last record, the veteran had been 
laid off from work but there is no evidence to suggest that 
this is due to his major depressive disorder.  The veteran 
has otherwise been employed since he was diagnosed with major 
depressive disorder as a general manager and personal trainer 
at a gym, as a proofreader, and as a contract employee with 
Bradley Morris.  Because the veteran does not exhibit the 
impairment necessary for a rating higher than 50 percent 
under the old criteria, it remains for consideration whether 
a still higher rating could be assigned under the new 
criteria.

The Board also finds that a higher initial evaluation is not 
warranted under the new Diagnostic Code 9434.  Particularly 
in the more recent examinations and progress notes, the 
veteran did not meet the requirements for higher than a 50 
percent evaluation.  Though his affect was once noted as flat 
the majority of the medical evidence of record does not share 
that impression.  He did not show circumstantial, 
circumlocutory, or stereotyped speech.  There is no evidence 
that he suffered from panic attacks more than once a week.  
None of the reports indicate that he had difficulty 
understanding complex commands.  The veteran's memory was 
noted in different reports as fair and average though he 
complained of memory loss.  His judgment was also noted as 
fair.  Disturbances in motivation and mood were noted.  The 
evidence of record shows that the veteran has been laid off 
but has been employed as a general manager and personal 
trainer at a gym, as a proofreader, and as a contract 
employee with Bradley Morris.  The record further shows that 
he has a supportive relationship with his wife.  These 
findings do not show difficulty maintaining effective work or 
social relationships such that a still higher rating would be 
warranted.  Because the veteran does not exhibit the 
impairment necessary for higher than a 50 percent rating his 
claim for an increased rating under current Diagnostic Code 
9434 must be denied.

In reaching this decision, the Board has considered the 
veteran's statements.  However, while the evidence does tend 
to show the requirements for a 50 percent rating over the 
period of time in question, the preponderance of the evidence 
is against the claim for a still higher rating.  As such, the 
benefit-of-the-doubt rule is not for application in this 
case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's April 1995 decision, the July 1995 
statement of the case (SOC), the July 1996 supplemental 
statement of the case (SSOC), and the September 2004 SSOC, 
that the evidence did not show that the criteria for an 
increased rating for the claimed condition had been met.  In 
addition, in a letter dated in April 2003 (hereinafter "duty 
to assist letter") the RO notified the appellant that it 
would obtain all identified, relevant information.  The Board 
concludes that the discussions in the RO's letter, the RO's 
decision, the SOC and the SSOC's, adequately informed the 
appellant of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the RO's duty to assist letter, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In April 2003, the veteran was informed that, provided 
certain criteria were met, VA would make reasonable efforts 
to obtain relevant records, including medical records, 
employment records, or records from other Federal agencies.  
He was notified that it was still his responsibility to make 
sure that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

The contents of the RO's duty to assist letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the "fourth element."  See Pelegrini 
II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, 
the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice.

In this instance the April 2003 duty to assist letter was 
sent after the RO's decision that is the basis for this 
appeal.  In this case, however, the unfavorable RO decision 
that is the basis of this appeal was decided prior to the 
enactment of the VCAA.  In such cases, there is no error in 
not providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.  

In this case, the April 2003 letter was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board further points out that, as 
previously stated, the RO notified the appellant that it 
would obtain all identified, relevant information in the 
April 2003 letter.  In addition, after the April 2003 was 
sent, a Supplemental Statement of the Case was provided to 
the appellant in September 2004.  In summary, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has 
been afforded VA examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

An increased rating to 50 percent for major depression is 
granted, subject to regulations governing awards of monetary 
benefits.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


